  Case 5:20-cv-00224 Document 14 Filed on 05/13/21 in TXSD Page 1 of 1



                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF TEXAS
                               LAREDO DIVISION

JOSH LIMAS                                   §
                                             §    CIVIL ACTION NO. 5:20-CV-224
Plaintiff                                    §
                                             §
VS.                                          §
                                             §
CREATIVE EDIFICATIONS, INC.                  §
                                             §
Defendant                                    §

      NOTICE OF VOLUNTARY DISMISSAL PURSUANT TO RULE 41(a)

       Pursuant to the Federal Rules of Civil Procedure, Plaintiff hereby files this notice

of voluntary dismissal in accordance with FRCP Rule 41(a)(1)(A)(i).

       If needed, Plaintiff will submit a response to the Order filed as Dkt 13. However,

voluntary dismissal under Rule 41 moots the issue with the dismissal of the instant case.


   DATED: MAY 12, 2021                       Respectfully,

                                      By:    /s/ R. Bruce Tharpe
                                             R. Bruce Tharpe

                                             LAW OFFICE OF
                                             R. BRUCE THARPE, PLLC
                                             1449 E. 12th St
                                             Brownsville, TX 78520
                                             (956) 255-5111 (Tel)

                                             ATTORNEY OF RECORD FOR
                                             PLAINTIFF JOSH LIMAS


                              CERTIFICATE OF SERVICE

I, R. Bruce Tharpe, hereby certify that a true and correct copy of the foregoing pleading
was served upon the respondent via email notification from the Southern District of
Texas ECF system on 5/12/2021.
                                             /s/ R. Bruce Tharpe
                                               R. Bruce Tharpe


                                                                                            1
